Exhibit 10.3
 
REGISTRATION RIGHTS AGREEMENT
by and between
MORGANS HOTEL GROUP CO.
and
YUCAIPA AMERICAN ALLIANCE FUND II, L.P.,
YUCAIPA AMERICAN ALLIANCE (PARALLEL) FUND II, L.P.,
and
YUCAIPA AMERICAN ALLIANCE FUND II, LLC
 
Dated as of October 15, 2009
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. Certain Definitions
    1  
2. Demand Registrations
    3  
(a) Right to Request Registration
    3  
(b) Number of Demand Registrations
    3  
(c) Participation Rights of Holders
    3  
(d) Priority on Demand Registrations
    4  
(e) Restrictions on Demand Registrations
    4  
(f) Selection of Underwriters
    4  
(g) Other Registration Rights
    5  
(h) Effective Period of Demand Registrations
    5  
3. Piggyback Registrations
    5  
(a) Right to Piggyback
    5  
(b) Priority on Primary Piggyback Registrations
    6  
(c) Priority on Secondary Registrations
    6  
(d) Selection of Underwriters
    6  
(e) Other Registration Rights
    6  
4. S-3 Registrations
    7  
(a) Right to Request Registration
    7  
(b) Priority on Shelf Takedowns
    7  
(c) Selection of Underwriters
    7  
(d) Other Registration Rights
    8  
5. Holdback Agreements
    8  
6. Registration Procedures
    9  
7. Registration Expenses
    13  
8. Indemnification
    13  
9. Participation in Underwritten Registrations
    15  
10. Rule 144
    15  

 

i



--------------------------------------------------------------------------------



 



         
11. Miscellaneous
    16  
(a) Notices
    16  
(b) No Waivers
    17  
(c) Expenses
    17  
(d) Successors and Assigns
    17  
(e) Governing Law
    17  
(f) Jurisdiction
    17  
(g) Waiver of Jury Trial
    18  
(h) Counterparts; Effectiveness
    18  
(i) Entire Agreement
    18  
(j) Captions
    18  
(k) Severability
    18  
(l) Amendments
    18  
(m) Equitable Relief
    19  
(n) Construction
    19  

 

ii



--------------------------------------------------------------------------------



 



THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made and entered into
as of October 15, 2009, by and between Morgans Hotel Group Co., a Delaware
corporation (the “Company”), and Yucaipa American Alliance Fund II, L.P., a
Delaware limited partnership (“YAAF II”), Yucaipa American Alliance (Parallel)
Fund II, L.P., a Delaware limited partnership (“YAAF II-P” together with YAAF
II, the “Investors”) and Yucaipa American Alliance Fund II, LLC, a Delaware
limited liability company (“Yucaipa Manager” and, together with the Investors,
the “Securityholders”).
Unless otherwise specified herein, capitalized terms used herein shall have the
meanings assigned to such terms in the Securities Purchase Agreement (the
“Purchase Agreement”), dated as of the date hereof, by and among the Company and
the Investors.
In consideration of the mutual covenants and agreements herein contained and
other good and valid consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:
1. Certain Definitions.
In addition to the terms defined elsewhere in this Agreement, the following
terms shall have the following meanings:
“Affiliate” of any Person means any other Person which directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) as used with
respect to any Person means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.
“Agreement” means this Registration Rights Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to this Registration Rights Agreement as the same may
be in effect at the time such reference becomes operative.
“Blackout Period” has the meaning set forth in Section 6(f) hereof.
“Company” has the meaning set forth in the introductory paragraph.
“Delay Period” has the meaning set forth in Section 2(d) hereof.
“Commencement Date” means (a) as to the Investors, the “Commencement Date” as
such term is defined in the Warrants, and (b) as to Yucaipa Manager, the
“Commencement Date” as such term is defined in the REF Warrants.
“Demand Registration” has the meaning set forth in Section 2(a) hereof.
“Demand Registration Statement” has the meaning set forth in Section 2(a)
hereof.

 

1



--------------------------------------------------------------------------------



 



“Form S-3” means a registration statement on Form S-3 under the Securities Act
or such successor form thereto permitting registration of securities under the
Securities Act.
“Holder” means each Securityholder to the extent that such Securityholder is the
holder of record of Registrable Common Stock. For purposes of this Agreement,
the Company may deem and treat the registered holder of Registrable Common Stock
as the absolute owner thereof, and the Company shall not be affected by any
notice to the contrary.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, incorporated organization, association,
corporation, institution, public benefit corporation, Governmental Entity or any
other entity.
“Piggyback Registration” has the meaning set forth in Section 3(a) hereof.
“Prospectus” means the prospectus or prospectuses included in any Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Common Stock
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus or prospectuses.
“Registrable Common Stock” means any shares of Common Stock issued to a Holder
from time to time upon exercise of the Warrants and REF Warrants and any
securities of the Company issued or issuable with respect to such shares of
Common Stock by way of stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise.
“Registration Expenses” has the meaning set forth in Section 7(a) hereof.
“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Common Stock pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all materials incorporated by reference in such Registration Statement.
“S-3 Registration” has the meaning set forth in Section 4 hereof.
“Securityholder” has the meaning set forth in the introductory paragraph hereof.
“Suspension Notice” has the meaning set forth in Section 6(f) hereof.
“Termination Date” means the date upon which all the Registrable Common Stock
may be sold in any three-month period without registration under the Securities
Act.
“underwritten offering” means a registered offering in which securities of the
Company are sold to underwriters for reoffering to the public.

 

2



--------------------------------------------------------------------------------



 



2. Demand Registrations.
(a) Right to Request Registration. Subject to the provisions hereof, beginning
on the applicable Commencement Date, one or more Holders may at any time request
registration for resale under the Securities Act of all or part of the
Registrable Common Stock separate from an S-3 Registration (a “Demand
Registration”); provided, that (based on then current market prices) the number
of shares of Registrable Common Stock included in the Demand Registration would
yield gross proceeds to the Holder(s) requesting such Demand Registration of at
least $30,000,000 unless the aggregate value (based on then current market
prices) of the Registrable Common Stock held by the Holder(s) requesting such
Demand Registration is less than $30,000,000 but greater than $15,000,000, in
which case the Demand Registration shall be for all of the Registrable Common
Stock of the Holder(s) requesting such Demand Registration. Subject to Section
2(d) below, the Company shall use its reasonable best efforts (i) to file a
Registration Statement (a “Demand Registration Statement”) registering for
resale such number of shares of Registrable Common Stock as requested to be so
registered within 30 days of a Holder’s request therefor and (ii) to cause such
Demand Registration Statement to be declared effective by the SEC as soon as
practicable thereafter.
(b) Number of Demand Registrations. Subject to the limitations of Section 2(a),
the Holders shall be entitled to request an aggregate of three Demand
Registrations. A Registration Statement shall not count as a permitted Demand
Registration unless and until it has become effective and the Holder(s)
requesting such Demand Registration are able to register and sell at least 50%
of the Registrable Common Stock requested to be included in such registration.
(c) Participation Rights of Holders. Whenever the Company shall be requested by
one or more Holders to effect a Demand Registration pursuant to Section 2(a)
hereof, the Company shall promptly (but not later than 5 days after receiving
such request) give written notice of such requested Demand Registration to each
other Holder that has provided contact information to the Company prior thereto.
Such notice shall inform Holders that they have 10 days to notify the Company in
writing as provided in Section 11(a) hereof that they wish to participate in
such proposed Demand Registration. The Company shall include in such Demand
Registration the shares of Common Stock of any Holder who irrevocably notifies
the Company on or prior to such 10th day that the Holder has elected to include
such shares of Common Stock in such Demand Registration.

 

3



--------------------------------------------------------------------------------



 



(d) Priority on Demand Registrations. The Company may include Common Stock other
than Registrable Common Stock in a Demand Registration on the terms provided
below, and, if such Demand Registration is an underwritten offering, only with
the consent of the managing underwriters of such offering. If the managing
underwriters of the requested Demand Registration advise the Company and the
Holder(s) requesting such Demand Registration that in their opinion the number
of shares of Common Stock proposed to be included in the Demand Registration
exceeds the number of shares of Common Stock which can be sold in such
underwritten offering and/or the number of shares of Common Stock proposed to be
included in such registration would adversely affect the price per share of the
Registrable Common Stock proposed to be sold in such underwritten offering, the
Company shall include in such Demand Registration (i) first, the number of
shares of Common Stock that the Holder(s) requesting such Demand Registration
propose to sell, and (ii) second, the number of shares of Common Stock proposed
to be included therein by any other Persons (including shares of Common Stock to
be sold for the account of the Company and/or other holders of Common Stock)
allocated among such Persons in such manner as they may agree.
(e) Restrictions on Demand Registrations. The Company shall not be obligated to
effect any Demand Registration on behalf of a Holder within six months after the
effective date of any Demand Registration, Piggyback Registration wherein such
Holder was permitted to register, and actually sold, at least 50% of the shares
of Registrable Common Stock requested to be included therein or S-3
Registration. The Company may (i) withdraw a Registration Statement previously
filed (but not declared effective) pursuant to a Demand Registration or postpone
for up to 90 days the filing of a Registration Statement for a Demand
Registration if, based on the good faith judgment of the Company, such
postponement or withdrawal would avoid premature disclosure of a matter the
Company has determined would not be in the best interest of the Company to be
disclosed at such time or (ii) postpone the filing of a Demand Registration in
the event the Company shall be required to prepare (A) audited financial
statements as of a date other than its fiscal year end (unless the Holder(s)
requesting such registration agree to pay the reasonable expenses of such an
audit) or (B) pro forma financial statements that are required to be included in
such Registration Statement; provided, however, that in no event shall the
Company withdraw a Registration Statement under clause (i) after such
Registration Statement has been declared effective; and provided, further,
however, that in any of the events described in clause (i) or (ii) above, the
Holder(s) requesting such Demand Registration shall be entitled to withdraw such
request and, if such request is withdrawn, such Demand Registration shall not
count as one of the permitted Demand Registrations. The Company shall provide
written notice to the Holder(s) requesting a Demand Registration of (x) any
postponement or withdrawal of the filing or effectiveness of a Registration
Statement pursuant to this Section 2(d), (y) the Company’s decision to file or
seek effectiveness of such Registration Statement following such withdrawal or
postponement and (z) the effectiveness of such Registration Statement, which
notice, if it relates to clause (x), shall include the reasons therefor if the
Holder(s) requesting such Demand Registration shall have previously executed a
confidentiality agreement satisfactory to the Company in respect thereof. The
Company may defer the filing of a particular Registration Statement pursuant to
this Section 2(d) only once during any six-month period. The period during which
filing or effectiveness is so postponed hereunder is referred to as a “Delay
Period”.
(f) Selection of Underwriters. If any of the Registrable Common Stock covered by
a Demand Registration is to be sold in an underwritten offering, the Company
will select one joint bookrunning managing underwriter from the list of
investment banks set forth on Schedule I and the Holder(s) participating in such
Demand Registration will select the other joint bookrunning managing underwriter
from the list of investment banks set forth on Schedule I. The list of
investment banks on Schedule I may be amended from time to time by mutual
agreement of the Holders and the Company. Any additional underwriters shall be
selected by mutual agreement of the Holders, on the one hand, and the Company,
on the other hand.

 

4



--------------------------------------------------------------------------------



 



(g) Other Registration Rights. The Company shall not grant to any Person the
right to request the Company (i) to register any shares of Common Stock in a
Demand Registration unless such rights are consistent with the provisions
hereof, or (ii) to register any securities of the Company (other than shares of
Common Stock) in a Demand Registration.
(h) Effective Period of Demand Registrations. Upon the date of effectiveness of
any Demand Registration for an underwritten offering contemplated to be
consummated at the time of effectiveness of the Demand Registration, the Company
shall use its reasonable best efforts to keep such Demand Registration Statement
effective for a period equal to 15 business days from such date or such shorter
period which shall terminate when all of the Registrable Common Stock covered by
such Demand Registration has been sold pursuant to such Demand Registration. If
the Company shall withdraw any Demand Registration pursuant to Section 2(d) or
issue a Suspension Notice pursuant to Section 6(f) within such 15 business day
period and before all of the Registrable Common Stock covered by such Demand
Registration has been sold pursuant thereto, the Holder(s) requesting such
Demand Registration shall be entitled to a replacement Demand Registration which
shall be subject to all of the provisions of this Agreement.
3. Piggyback Registrations.
(a) Right to Piggyback. Whenever the Company proposes to register any of its
Common Stock under the Securities Act (other than a registration statement on
Form S-8 or on Form S-4 or any similar successor forms thereto), whether for its
own account or for the account of one or more stockholders of the Company and
the form of registration statement to be used may be used for any registration
of Registrable Common Stock (a “Piggyback Registration”), the Company shall give
prompt written notice (in any event no later than 10 days prior to the filing of
such registration statement) to the Holders of its intention to effect such a
registration and, subject to Section 3(b), shall include in such registration
statement all Registrable Common Stock with respect to which the Company has
received written requests for inclusion therein from the Holders within 8 days
after the Holders’ receipt of the Company’s notice. The Company may postpone or
withdraw the filing or the effectiveness of a Piggyback Registration at any time
in its sole discretion. A Piggyback Registration shall not be considered a
Demand Registration for purposes of Section 2 of this Agreement or a S-3
Registration for purposes of Section 4 of this Agreement.

 

5



--------------------------------------------------------------------------------



 



(b) Priority on Primary Piggyback Registrations. If a Piggyback Registration is
initiated as a primary underwritten offering on behalf of the Company and the
managing underwriters advise the Company and the Holders (if any Holders have
elected to include Registrable Common Stock in such Piggyback Registration) that
in their opinion the number of shares of Common Stock proposed to be included in
such registration exceeds the number of shares of Common Stock which can be sold
in such offering and/or that the number of shares of Common Stock proposed to be
included in any such registration would adversely affect the price per share of
the Common Stock to be sold in such offering, the Company shall include in such
registration (i) first, the number of shares of Common Stock that the Company
proposes to sell, and (ii) second, the number of shares of Common Stock
requested to be included therein by holders of Common Stock, including the
Holders (if any Holders have elected to include Registrable Common Stock in such
Piggyback Registration), pro rata among all such holders on the basis of the
number of shares of Common Stock requested to be included therein by all such
holders or as such holders may otherwise agree.
(c) Priority on Secondary Registrations. If a Piggyback Registration is
initiated as an underwritten registration on behalf of a holder of Common Stock
other than Registrable Common Stock, and the managing underwriters advise the
Company that in their opinion the number of shares of Common Stock proposed to
be included in such registration exceeds the number of shares of Common Stock
that can be sold in such offering and/or that the number of shares of Common
Stock proposed to be included in any such registration would adversely affect
the price per share of the Common Stock to be sold in such offering, then the
Company shall include in such registration (i) first, the number of shares of
Common Stock requested to be included therein by the holder(s) requesting such
registration, (ii) second, the number of shares of Common Stock requested to be
included therein by other holders of Common Stock, including the Holders (if any
Holders have elected to include Registrable Common Stock in such Piggyback
Registration), pro rata among such holders on the basis of the number of shares
of Common Stock requested to be included therein by such holders or as such
holders may otherwise agree, and (iii) third, the number of shares of Common
Stock that the Company proposes to sell.
(d) Selection of Underwriters. If any Piggyback Registration is initiated as a
primary underwritten offering, the Company shall have the right to select the
managing underwriter or underwriters to administer any such offering.
(e) Other Registration Rights. The Company shall not grant to any Person the
right to request the Company (i) to register any shares of Common Stock in a
Piggyback Registration unless such rights are consistent with the provisions
hereof, or (ii) to register any securities of the Company (other than shares of
Common Stock) in a Piggyback Registration.

 

6



--------------------------------------------------------------------------------



 



4. S-3 Registrations.
(a) Right to Request Registration. At any time that the Company is eligible to
use Form S-3 or any successor thereto, each Holder shall be entitled to request
that the Company file a Registration Statement on Form S-3 or any successor
thereto for a public offering of all or any portion of the Registrable Common
Stock pursuant to Rule 415 promulgated under the Securities Act or otherwise.
Upon such request, the Company shall use its reasonable best efforts (i) to file
a Registration Statement covering the number of shares of Registrable Common
Stock specified in such request under the Securities Act on Form S-3 or any
successor thereto (an “S-3 Registration”) for public sale in accordance with the
method of disposition specified in such request within 30 days of the such
Holder’s request therefor and (ii) to cause such S-3 Registration to be declared
effective by the SEC as soon as reasonably practicable thereafter. A Holder
shall be entitled, upon not less than 24 hours (given on a business day and
effect at the same time on the next business day) prior written notice to the
Company in the manner provided below, to sell such Registrable Common Stock as
are then registered pursuant to such Registration Statement (each, a “Shelf
Takedown”). The Holder shall be entitled to request that one such Shelf Takedown
shall be an underwritten offering; provided, that (based on then current market
prices) the number of shares of Registrable Common Stock included in such Shelf
Takedown would yield gross proceeds to the Holder(s) requesting such Shelf
Takedown of at least $25,000,000. Each Holder shall also give the Company prompt
written notice of the consummation of such Shelf Takedown. A notice of a
proposed Shelf Takedown pursuant to this Section shall be given by e-mail and
facsimile transmission to the Company’s Chief Financial Officer, with a copy to
designated counsel, as provided in Section 11(a) hereof, and shall be effective
when receipt of such notice has been confirmed telephonically. The Company
agrees to waive such 24-hour notice period if at the time such notice is
effective, the Prospectus included in the Registration Statement related to the
Registrable Common Stock proposed to be sold in the Shelf Takedown does not
contain an untrue statement of a material fact and does not omit any material
fact necessary to make the statements therein not misleading.
(b) Priority on Shelf Takedowns. The Company may include Common Stock other than
Registrable Common Stock in a Shelf Takedown on the terms provided below, and,
if such Shelf Takedown is an underwritten offering, only with the consent of the
managing underwriters of such offering. If the managing underwriters of the
requested Shelf Takedown advise the Company and the Holder(s) participating in
such Shelf Takedown that in their opinion the number of shares of Common Stock
proposed to be included in any Shelf Takedown (1) exceeds the number of shares
of Common Stock which can be sold in such underwritten offering or (2) would
adversely affect the price per share of the Registrable Common Stock proposed to
be sold in such underwritten offering, the Company shall include in such Shelf
Takedown only the number of shares of Common Stock which in the opinion of such
managing underwriters can be sold. If the number of shares of Common Stock which
can be sold is less than the number of shares of Common Stock proposed to be
registered, the amount of Common Stock to be so sold shall be allocated pro rata
among the holders of Common Stock desiring to participate in such Shelf Takedown
on the basis of the number of shares of Common Stock initially proposed to be
registered by such holders or as such holders may otherwise agree.
(c) Selection of Underwriters. If any of the Registrable Common Stock covered by
an S-3 Registration is to be sold in an underwritten offering, the Company will
select one joint bookrunning managing underwriter from the list of investment
banks set forth on Schedule I and the Holder(s) participating in such S-3
Registration will select the other joint bookrunning managing underwriter the
list of investment banks set forth on Schedule I. Any additional underwriters
shall be selected by mutual agreement of the Holders, on the one hand, and the
Company, on the other hand.

 

7



--------------------------------------------------------------------------------



 



(d) Other Registration Rights. The Company shall not grant to any Person the
right to request the Company (i) to register any shares of Common Stock in an
S-3 Registration unless such rights are consistent with the provisions hereof,
or (ii) to register any securities of the Company (other than shares of Common
Stock) in an S-3 Registration.
5. Holdback Agreements.
As long as any Holder is the beneficial owner of five percent or more of the
outstanding Common Stock of the Company, such Holder agrees not to sell,
transfer, hedge the beneficial ownership of (but shall not be required to unwind
any existing hedged position) or otherwise dispose of any shares of Common Stock
(or other securities of the Company) held by it for a period equal to the lesser
of (i) 90 days following the date of a prospectus or prospectus supplement, as
applicable, relating to a sale of shares of Common Stock (or other securities of
the Company) in an underwritten offering registered under the Securities Act or
(ii) such shorter period as the managing underwriters of such underwritten
offering shall agree to. Such agreement shall be in writing in form satisfactory
to the Company and the managing underwriters. The Company may impose
stop-transfer instructions with respect to the shares of Registrable Common
Stock (or other securities) subject to the foregoing restriction until the end
of said period. The foregoing restrictions shall not apply to (i) the exercise
of the Warrants, the REF Warrants or any other warrants or stock options to
purchase shares of capital stock of the Company (provided that such limitation
does not affect limitations on any actions specified in the first sentence of
this Section 5 with respect to the shares issuable upon such exercise),
(ii) transfers to Affiliates where the transferee agrees to be bound by the
terms hereof, (iii) the participation in the filing of a registration statement
with the SEC, including, without limitation, any S-3 Registration hereunder, or
(iv) the shares of Registrable Common Stock included in the underwritten
offering giving rise to the application of this Section 5. Notwithstanding the
foregoing, the holdback arrangement set forth in this Section 5 shall not apply
to sale shares of Common Stock that is registered on Form S-8 or Form S-4.

 

8



--------------------------------------------------------------------------------



 



6. Registration Procedures.
(a) Whenever the Holder(s) requests that any Registrable Common Stock be
registered pursuant to this Agreement, the Company shall use its reasonable best
efforts to effect the registration and the sale of such Registrable Common Stock
in accordance with the intended methods of disposition thereof, and, pursuant
thereto, the Company shall as soon as reasonably practicable use its reasonable
best efforts to:
(i) subject to Section 2(a) and Section 4, prepare and file with the SEC a
Registration Statement with respect to such Registrable Common Stock and cause
such Registration Statement to become effective as soon as reasonably
practicable thereafter; and before filing a Registration Statement or Prospectus
or any amendments or supplements thereto, furnish to the Holders and the
underwriter or underwriters, if any, copies of all such documents proposed to be
filed, including documents incorporated by reference in the Prospectus and, if
requested by the Holders, the exhibits incorporated by reference, and the
Holders shall have the opportunity to object to any information pertaining to
the Holders that is contained therein and the Company will make the corrections
reasonably requested by the Holders with respect to such information prior to
filing any Registration Statement or amendment thereto or any Prospectus or any
supplement thereto;
(ii) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective for a period of not less
than (A) 15 business days, in the case of a Demand Registration, or (B) the
earlier of 2 years or the Termination Date in the case of an S-3 Registration,
and no longer than is necessary to complete the distribution of the Common Stock
covered by such Registration Statement and comply with the provisions of the
Securities Act with respect to the disposition of all the Common Stock covered
by such Registration Statement during such period in accordance with the
intended methods of disposition by the sellers thereof set forth in such
Registration Statement;
(iii) furnish to each seller of Registrable Common Stock the Prospectus included
in such Registration Statement (including each preliminary Prospectus) and any
supplement thereto and such other documents as such seller may reasonably
request in order to facilitate the disposition of the Registrable Common Stock
owned by such seller;
(iv) register or qualify such Registrable Common Stock under such other
securities or blue sky laws of such jurisdictions as any seller reasonably
requests and do any and all other acts and things which may be reasonably
necessary or advisable to enable such seller to consummate the disposition in
such jurisdictions of the Registrable Common Stock owned by such seller
(provided, that the Company will not be required to (A) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this subparagraph (iv), (B) subject itself to taxation in any such
jurisdiction or (C) consent to general service of process in any such
jurisdiction);

 

9



--------------------------------------------------------------------------------



 



(v) notify each seller of such Registrable Common Stock, at any time when a
Prospectus relating thereto is required to be delivered under the Securities
Act, of the occurrence of any event as a result of which the Prospectus included
in such Registration Statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
at the request of any such seller, the Company shall prepare a supplement or
amendment to such Prospectus so that, as thereafter delivered to the purchasers
of such Registrable Common Stock, such Prospectus shall not contain an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading;
(vi) in the case of an underwritten offering on behalf of the Holder(s) pursuant
to a Demand Registration, Piggyback Registration or an S-3 Registration, enter
into such customary agreements (including underwriting and lock-up agreements in
customary form) and take all such other customary actions as the Holder(s) or
the managing underwriters of such offering reasonably request in order to
expedite or facilitate the disposition of such Registrable Common Stock
(including, without limitation, making members of senior management of the
Company available to participate in “road-show” and other customary marketing
activities (including one-on-one meetings with prospective purchasers of the
Registrable Common Stock)) and cause to be delivered to the underwriters
opinions of counsel to the Company in customary form, covering such matters as
are customarily covered by opinions for an underwritten public offering as the
managing underwriters may request and addressed to the underwriters;
(vii) to the extent not prohibited by applicable law or pre-existing applicable
contractual restrictions, (A) make available, for inspection by the Holders, any
underwriter participating in any disposition pursuant to such Registration
Statement, and any attorney retained by any such underwriter, all financial and
other records, pertinent corporate documents and properties of the Company,
(B) cause the Company’s officers and employees to supply all information
reasonably requested by the Holders or such underwriter or attorney in
connection with such Registration Statement, and (C) make the Company’s
independent registered public accounting firm available for any such
underwriter’s due diligence;
(viii) cause all such Registrable Common Stock to be listed on each securities
exchange on which securities of the same class issued by the Company are then
listed or, if no such similar securities are then listed, on Nasdaq or a
national securities exchange selected by the Company;
(ix) provide a transfer agent and registrar for all such Registrable Common
Stock not later than the effective date of such Registration Statement;

 

10



--------------------------------------------------------------------------------



 



(x) if requested, cause to be delivered at the time of delivery of any
Registrable Common Stock sold pursuant to a Registration Statement, letters from
the Company’s independent registered public accounting firm addressed to each
selling Holder (unless such selling Holder does not provide to such accountants
the appropriate representation letter required by rules governing the accounting
profession) and each underwriter, if any, stating that such accountants are
independent within the meaning of the Securities Act and the applicable rules
and regulations adopted by the SEC thereunder, and otherwise in customary form
and covering such financial and accounting matters as are customarily covered by
letters of independent registered public accounting firms delivered in
connection with primary or secondary underwritten public offerings, as the case
may be;
(xi) make generally available to its stockholders a consolidated earnings
statement (which need not be audited) for the 12 months beginning after the
effective date of a Registration Statement as soon as reasonably practicable
after the end of such period, which earnings statement shall satisfy the
requirements of an earnings statement under Section 11(a) of the Securities Act;
and
(xii) promptly notify the Holders and the underwriter or underwriters, if any:
(1) when the Registration Statement, any pre-effective amendment, the Prospectus
or any Prospectus supplement or post-effective amendment to the Registration
Statement has been filed and, with respect to the Registration Statement or any
post-effective amendment, when the same has become effective;
(2) of the notification to the Company by the SEC of its initiation of any
proceeding with respect to the issuance by the SEC of any stop order suspending
the effectiveness of the Registration Statement; and
(3) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Common Stock for sale under
the applicable securities or blue sky laws of any jurisdiction.
(b) The Company represents and warrants that no Registration Statement
(including any amendments thereto) shall contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein not misleading, and no Prospectus
(including any supplements thereto) shall contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, in each case, except for any untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission of a material fact made in reliance on and in conformity with written
information furnished to the Company by or on behalf of the Holders specifically
for use therein.

 

11



--------------------------------------------------------------------------------



 



(c) The Company shall make available to the Holders such number of copies of a
Prospectus, including a preliminary Prospectus, and all amendments and
supplements thereto and such other documents as the Holders may reasonably
request in order to facilitate the disposition of the Registrable Common Stock
owned by the Holders. The Company will promptly notify the Holders requesting
registration for Registrable Common Stock of the effectiveness of each
Registration Statement or any post-effective amendment. The Company will
promptly respond to any and all comments received from the SEC, with a view
towards causing each Registration Statement or any amendment thereto to be
declared effective by the SEC as soon as reasonably practicable and shall file
an acceleration request as soon as reasonably practicable following the
resolution or clearance of all SEC comments or, if applicable, following
notification by the SEC that any such Registration Statement or any amendment
thereto will not be subject to review.
(d) At all times after the Company has filed a registration statement with the
SEC pursuant to the requirements of the Securities Act, the Company shall use
its reasonable best efforts to file all reports required to be filed by it under
the Securities Act and the Exchange Act and the rules and regulations adopted by
the SEC thereunder, and use its reasonable best efforts to take such further
action as the Holders may reasonably request, all to the extent required to
enable the Holders to be eligible to sell Registrable Common Stock pursuant to
Rule 144 (or any similar rule then in effect).
(e) The Company may require each seller of Registrable Common Stock as to which
any registration is being effected to furnish to the Company any other
information regarding such seller and the distribution of such securities as the
Company may from time to time reasonably request in writing.
(f) Each seller of Registrable Common Stock agrees by having its stock treated
as Registrable Common Stock hereunder that, upon written notice of the happening
of any event as a result of which the Prospectus included in such Registration
Statement contains an untrue statement of a material fact or omits any material
fact necessary to make the statements therein not misleading (a “Suspension
Notice”), such seller will forthwith discontinue disposition of Registrable
Common Stock for a reasonable length of time not to exceed 60 days until such
seller is advised in writing by the Company that the use of the Prospectus may
be resumed and is furnished with a supplemented or amended Prospectus as
contemplated by Section 6(a)(v) hereof, and, if so directed by the Company, such
seller will deliver to the Company (at the Company’s expense) all copies, other
than permanent file copies then in such seller’s possession, of the Prospectus
covering such Registrable Common Stock current at the time of receipt of such
notice; provided, however, that such postponement of sales of Registrable Common
Stock by the Holders shall not exceed 150 days in the aggregate in any one year.
If the Company shall give any notice to suspend the disposition of Registrable
Common Stock pursuant to a Prospectus, the Company shall extend the period of
time during which the Company is required to maintain the Registration Statement
effective pursuant to this Agreement by the number of days during the period
from and including the date of the giving of such notice to and including the
date such seller either is advised by the Company that the use of the Prospectus
may be resumed or receives the copies of the supplemented or amended Prospectus
contemplated by Section 6(a)(v) (a “Blackout Period”). In any event, the Company
shall not be entitled to deliver more than four Suspension Notices in any one
year.

 

12



--------------------------------------------------------------------------------



 



7. Registration Expenses.
(a) All expenses incident to the Company’s performance of or compliance with
this Agreement, including, without limitation, all registration and filing fees,
fees and expenses of compliance with securities or blue sky laws, listing
application fees, printing expenses, transfer agent’s and registrar’s fees, cost
of distributing Prospectuses in preliminary and final form as well as any
supplements thereto, and fees and disbursements of counsel for the Company and
all independent registered public accounting firms and other Persons retained by
the Company (all such expenses being herein called “Registration Expenses”)
(but, not including any underwriting discounts or commissions attributable to
the sale of Registrable Common Stock or fees and expenses of counsel
representing the Holders), shall be borne by the Company. In addition, the
Company shall pay its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit or quarterly review, the
expense of any liability insurance and the expenses and fees for listing the
securities to be registered on each securities exchange on which they are to be
listed.
(b) The obligation of the Company to bear the expenses described in Section 7(a)
shall apply irrespective of whether a registration, once properly demanded, if
applicable, becomes effective, is withdrawn or suspended, is converted to
another form of registration and irrespective of when any of the foregoing shall
occur; provided, however, that Registration Expenses for any Registration
Statement withdrawn solely at the request of the Holders (unless withdrawn
following postponement of filing by the Company in accordance with Section 2(d)
or Section 3(a)) or any supplements or amendments to a Registration Statement or
Prospectus resulting from a misstatement furnished to the Company by the Holders
shall be borne by such Holders. If any Registration Statement is withdrawn
(unless such withdrawal is solely at the request of the Holders), the Company
shall reimburse the Holders for their reasonable legal fees and related
disbursements in connection with such withdrawn Registration Statement.
8. Indemnification.
(a) The Company shall indemnify, to the fullest extent permitted by law, the
Holders and each Person who controls the Holders (within the meaning of the
Securities Act) against all losses, claims, damages, liabilities and expenses
arising out of or based upon any untrue or alleged untrue statement of material
fact contained in any Registration Statement, Prospectus, free writing
prospectus (as defined in Rule 405 promulgated under the Securities Act) or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same are made in reliance and in
conformity with information furnished in writing to the Company by a Holder
expressly for use therein or caused by a Holder’s failure to deliver to the
Holder’s immediate purchaser a copy of the Registration Statement, Prospectus,
free writing prospectus (as defined in Rule 405 promulgated under the Securities
Act) or any amendments or supplements thereto (if the same was required by
applicable law to be so delivered) after the Company has furnished the Holders
with a sufficient number of copies of the same prior to any written confirmation
of the sale of Registrable Common Stock. In connection with an underwritten
offering, the Company shall indemnify such underwriters and each Person who
controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the
Holders.

 

13



--------------------------------------------------------------------------------



 



(b) In connection with any Registration Statement in which a Holder is
participating, such Holder shall furnish to the Company in writing such
information and affidavits as the Company reasonably requests for use in
connection with any such Registration Statement or Prospectus or free writing
prospectus (as defined in Rule 405 promulgated under the Securities Act) and,
shall indemnify, to the fullest extent permitted by law, the Company, its
officers, directors and each Person who controls the Company (within the meaning
of the Securities Act) against all losses, claims, damages, liabilities and
expenses arising out of or based upon any untrue or alleged untrue statement of
material fact contained in the Registration Statement, Prospectus, free writing
prospectus (as defined in Rule 405 promulgated under the Securities Act) or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that the same are made in
reliance and in conformity with information furnished in writing to the Company
by such Holder expressly for use therein or caused by such Holder’s failure to
deliver to such Holder’s immediate purchaser a copy of the Registration
Statement, Prospectus, free writing prospectus (as defined in Rule 405
promulgated under the Securities Act) or any amendments or supplements thereto
(if the same was required by applicable law to be so delivered) after the
Company has furnished such Holder with a sufficient number of copies of the same
prior to any written confirmation of the sale of Registrable Common Stock;
provided, however, that the liability of a Holder shall be in proportion to and
limited to the net amount received by such Holder from the sale of Registrable
Common Stock pursuant to such Registration Statement.
(c) Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) permit such indemnifying party to assume the
defense of such claim with counsel reasonably satisfactory to the indemnified
party. If such defense is assumed, the indemnifying party shall not be subject
to any liability for any settlement made by the indemnified party without its
consent (but such consent will not be unreasonably withheld). An indemnifying
party who is entitled to, and elects to, assume the defense of a claim shall not
be obligated to pay the fees and expenses of more than one counsel for all
parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party there may be one or
more legal or equitable defenses available to such indemnified party which are
in addition to or may conflict with those available to another indemnified party
with respect to such claim. Failure to give prompt written notice shall not
release the indemnifying party from its obligations hereunder.

 

14



--------------------------------------------------------------------------------



 



(d) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of securities.
(e) If the indemnification provided for in or pursuant to this Section 8 is due
in accordance with the terms hereof, but is held by a court to be unavailable or
unenforceable in respect of any losses, claims, damages, liabilities or expenses
referred to herein, then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified Person as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other in connection with the statements or omissions which result
in such losses, claims, damages, liabilities or expenses as well as any other
relevant equitable considerations. The relative fault of the indemnifying party
on the one hand and of the indemnified Person on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party, and by such party’s relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
Notwithstanding anything to the contrary herein, in no event shall the liability
of a Holder be greater in amount than the amount of net proceeds received by
such Holder upon such sale or the amount for which such indemnifying party would
have been obligated to pay by way of indemnification if the indemnification
provided for under Section 8(a) or 8(b) hereof had been available under the
circumstances.
9. Participation in Underwritten Registrations.
No Person may participate in any registration hereunder which is underwritten
unless such Person (a) agrees to sell such Person’s securities on the basis
provided in any underwriting arrangements approved by the Person or Persons
entitled hereunder to approve such arrangements and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.
10. Rule 144.
The Company shall use its reasonable best efforts to file the reports required
to be filed by it under the Securities Act and the Exchange Act and the rules
and regulations adopted by the SEC thereunder, and use its reasonable best
efforts to take such further action as the Holders may reasonably request to
make available adequate current public information with respect to the Company
meeting the current public information requirements of Rule 144(c) under the
Securities Act, to the extent required to enable the Holders to sell Registrable
Common Stock without registration under the Securities Act within the limitation
of the exemptions provided by (i) Rule 144 under the Securities Act, as such
Rule may be amended from time to time, or (ii) any similar rule or regulation
hereafter adopted by the SEC. Upon the request of a Holder, the Company will
deliver to such Holder a written statement as to whether it has complied with
such information and requirements.

 

15



--------------------------------------------------------------------------------



 



11. Miscellaneous.
(a) Notices. Except as otherwise provided herein, all notices, requests,
consents and other communications required or permitted hereunder shall be in
writing and shall be hand delivered or sent postage prepaid by a nationally
recognized overnight courier service (with tracking capability) or by facsimile
transmission (with immediate telephone confirmation thereafter),
If to the Company:
Morgans Hotel Group Co.
475 Tenth Avenue
New York, New York 10018
Attention: Chief Financial Officer
Facsimile: (212) 277-4201
E-mail: richard.szymanski@morganshotelgroup.com
with a copy to (which shall not constitute notice):
Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Attention: Robert W. Downes, Esq.
Facsimile: (212) 558-3588
E-mail: downesr@sullcrom.com
If to a Securityholder:
c/o Yucaipa American Alliance Fund II, LLC
9130 W. Sunset Boulevard
Los Angeles, California 90069
Attention: Robert P. Bermingham

with a copy (which shall not constitute notice) to:
Munger, Tolles & Olson LLP
355 South Grand Avenue
35th Floor
Los Angeles, California 90071
Attention: Judith T. Kitano
Fax: (213) 683-4052
Email: judith.kitano@mto.com

 

16



--------------------------------------------------------------------------------



 



or at such other address as such party each may specify by written notice to the
others, and, except as otherwise provided herein, each such notice, request,
consent and other communication shall for all purposes of the Agreement be
treated as being effective or having been given when delivered personally, upon
receipt of facsimile confirmation if transmitted by facsimile, or, if sent by a
nationally recognized overnight courier service (with tracking capability), upon
its receipt.
(b) No Waivers. No failure or delay by any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
(c) Expenses. Except as otherwise provided for herein or otherwise agreed to in
writing by the parties, all costs and expenses incurred in connection with the
preparation of this Agreement shall be paid by the Company.
(d) Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, it being understood that subsequent holders of the
Registrable Common Stock are intended third party beneficiaries hereof. Without
limitation of the foregoing sentence, each Securityholder shall be permitted to
assign its registration rights as a Securityholder hereunder to any person to
whom such Securityholder transfers 2,000,000 shares or more of Registrable
Securities (subject to adjustment in accordance with Section 7.14 of the
Purchase Agreement); provided, that (x) the Company is given prior written
notice of the assignment, stating the name and address of the assignee and
identifying the Registrable Securities with respect to which such registration
rights are being assigned, and (y) such assignee agrees in writing to be bound
by subject to the provisions of this Agreement mutatis mutandis as if the
assignee were a party hereto.
(e) Governing Law. The internal laws of the State of New York shall govern the
enforceability and validity of this Agreement, the construction of its terms and
the interpretation of the rights and duties of the parties.
(f) Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby must be brought in any federal
or state court located in the County and State of New York, and each of the
parties hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 11(a) shall be deemed
effective service of process on such party.

 

17



--------------------------------------------------------------------------------



 



(g) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
(h) Counterparts; Effectiveness. This Agreement may be executed in any number of
counterparts (including by facsimile) and by different parties hereto in
separate counterparts, with the same effect as if all parties had signed the
same document. All such counterparts shall be deemed an original, shall be
construed together and shall constitute one and the same instrument. This
Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto.
(i) Entire Agreement. This Agreement contains the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes and
replaces all other prior agreements, written or oral, among the parties hereto
with respect to the subject matter hereof.
(j) Captions. The headings and other captions in this Agreement are for
convenience and reference only and shall not be used in interpreting, construing
or enforcing any provision of this Agreement.
(k) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
(l) Amendments. The provisions of this Agreement, including the provisions of
this sentence, may not be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may not be given without the
prior written consent of the Company and the Securityholders.

 

18



--------------------------------------------------------------------------------



 



(m) Equitable Relief. The parties hereto agree that legal remedies would be
inadequate to enforce the provisions of this Agreement against the Company and
that, in the event of a breach of this Agreement by the Company, the
Securityholders shall be permitted to enforce the provisions of this Agreement
against the Company by means of equitable relief, including specific performance
and injunctive relief.
(n) Construction. The parties hereto acknowledge that each party and its counsel
have participated in the negotiation and preparation of this Agreement. This
Agreement shall be construed without regard to any presumption or other rule
requiring construction against the party causing this Agreement to be drafted.
Every covenant, term and provision of this Agreement shall be construed
according to its fair meaning and not strictly for or against any party hereto.
[Execution Page Follows]

 

19



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above.

              MORGANS HOTEL GROUP CO.    
 
           
By:
  /s/ Marc Gordon               
 
  Name:   Marc Gordon                   
 
  Title:   President     
 
     
 
   

[Securityholder signatures on following page.]

 





--------------------------------------------------------------------------------



 



              SECURITYHOLDERS:    
 
            YUCAIPA AMERICAN ALLIANCE FUND II, L.P.    
 
            By:   Yucaipa American Alliance Fund II, LLC     Its:   General
Partner    
 
           
By:
  /s/ Robert P. Bermingham               
 
  Name:   Robert P. Bermingham    
 
  Title:   Vice President    
 
            YUCAIPA AMERICAN ALLIANCE (PARALLEL) FUND II, L.P.    
 
            By:   Yucaipa American Alliance Fund II, LLC     Its:   General
Partner    
 
           
By:
  /s/ Robert P. Bermingham               
 
  Name:   Robert P. Bermingham    
 
  Title:   Vice President    
 
            YUCAIPA AMERICAN ALLIANCE FUND II, LLC    
 
           
By:
  /s/ Robert P. Bermingham               
 
  Name:   Robert P. Bermingham    
 
  Title:   Vice President    

(Registration Rights Agreement)

 

